Citation Nr: 0835475	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Audiometric testing, performed in June 2005, revealed 
level II hearing in the right ear and level III hearing in 
the left ear.

2.  The veteran's service-connected tinnitus is assigned an 
evaluation of 10 percent disabling, the maximum rating 
available under 38 C.F.R. § 4.87, Diagnostic Code 6260, and 
there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for service-connected tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Bilateral Hearing Loss

The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss in February 2005.  
Subsequently, in a rating decision issued by the RO in June 
2005, service connection for bilateral hearing loss was 
granted and a noncompensable evaluation was assigned.  The 
veteran seeks a compensable initial evaluation for service-
connected bilateral hearing loss and contends that his 
current hearing loss disability is more severe than 
contemplated by a noncompensable evaluation.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  As discussed below, the veteran's ears 
do not demonstrate an exceptional pattern of hearing loss.

As noted above, the veteran filed his claim for service 
connection for hearing loss in February 2005.  In June 2005 
the veteran was afforded a VA Compensation and Pension (C&P) 
audiological examination in conjunction with his claim.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
65
80
LEFT
25
50
75
85

Pure tone threshold levels averaged 54 decibels for the right 
ear and 59 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 86 percent in the left ear.  The results do not 
represent an exceptional pattern of hearing in either ear.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI.

Under Table VI, the examination results of the right ear 
correspond to level II hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level III 
hearing loss.  The intersection point of the levels for both 
ears under Table VII shows that the veteran's hearing loss 
warranted a noncompensable evaluation under Diagnostic Code 
6100.

In light of the level II right ear hearing loss and level III 
left ear hearing loss that was demonstrated upon VA 
audiological examination in June 2005, the Board finds that 
the current noncompensable (0 percent disability) evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  Additionally, the record 
contains no evidence showing the veteran is entitled to a 
higher rating at any point during the instant appeal; 
therefore no staged ratings are appropriate.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, entitlement 
to a compensable evaluation for service-connected bilateral 
hearing loss is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for service connected bilateral hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Tinnitus

The veteran filed his claim for entitlement to service 
connection for tinnitus in February 2005.  In a rating 
decision dated in June 2005 the RO granted the veteran 
service connection for tinnitus and assigned an evaluation of 
10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  The veteran disagreed and claims the disability 
warrants the assignment of an evaluation in excess of 10 
percent disabling.

Under Diagnostic Code 6260, a 10 percent disabling evaluation 
is the maximum available for tinnitus.  As such, the 
veteran's service-connected tinnitus disability has already 
been assigned the maximum schedular rating available under 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award a higher schedular evaluation, that aspect of the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

C. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's bilateral hearing loss or tinnitus 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing that either 
disability results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the June 2005 examination was conducted before 
the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiner noted in the June 2005 examination 
report that the veteran reported having the greatest hearing 
difficulty when trying to understand people talking to him, 
particularly when he is in a noisy environment, and 
difficulty with tinnitus mostly at night when the veteran 
tried to sleep or in quiet places.  Thus, the examination 
reports did include information concerning how the veteran's 
hearing loss affects his daily functioning.  The veteran has 
indicated that he cannot wear hearing protection at his job 
due to his being unable to hear people who may give him 
instructions or warnings and, therefore, he has had to forego 
certain construction employment.  However, the veteran 
indicates that he has taken on additional employment in the 
form of teaching classes.  The evidence does not show that 
the veteran's difficulty hearing has resulted in marked 
interference with employment nor has the veteran demonstrated 
any prejudice caused by a deficiency in the examination.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, in regard to the veteran's claim of entitlement to an 
initial compensable evaluation for service-connected 
bilateral hearing loss, the veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied.

In regard to the veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent disabling for service-
connected tinnitus, VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 2005 to April 2005.  The appellant was 
afforded a VA medical examination in June 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable initial evaluation for service-
connected bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected tinnitus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


